959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony BRUNO, Jr., Plaintiff-Appellant,v.UNITED STEELWORKERS OF AMERICA;  Amweld Building Products,Inc., Defendants-Appellees.
No. 92-3219.
United States Court of Appeals, Sixth Circuit.
March 30, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The plaintiff appeals summary judgment for the defendants in this employment action charging breach of collective bargaining agreement, breach of the duty of fair representation, and failure to provide notice of continuation of pension and health coverage.   The district court entered an order disposing of pending motions in the case on January 29, 1992.   An order terminating the action was entered under Fed.R.Civ.P. 58 on January 31, 1992.   Within ten days, the plaintiff filed a motion for reconsideration with a supporting memorandum.   The district court has granted the defendants an extension of time for response to the motion.   Before any ruling on the motion to reconsider had been made, the plaintiff filed the instant notice of appeal.


2
The motion to reconsider argues that the district court erred in granting summary judgment for the defendants.   A motion to reconsider brought within ten days of the judgment is properly construed as a motion to alter or amend the judgment under Fed.R.Civ.P. 59(e).   Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201 (6th Cir.1990).   Further, such a motion suspends the time for appeal until its disposition.   See Fed.R.App.P. 4(a)(4);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).   A notice of appeal filed before such a motion has been decided is of no effect.   Id.  Rather, a new notice of appeal must be filed within the time for appeal, commencing with the disposition of the motion to amend.   See Rule 4(a)(4).


3
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction, without prejudice to the parties' rights to perfect a timely appeal upon the disposition of the motion for reconsideration.